DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 12.
Pending: 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WANG (US 20220012011 A1) in view of YUDANOV (US 20220044723 A1).

Re: Independent Claim 1, YUDANOV discloses  an in-memory computing device (WANG Abstract and ¶ [0001]) comprising:
a memory cell array (WANG Fig. 2 and ¶ [0014]); and
a column peripheral circuit comprising a plurality of column peripheral units connected to a plurality of pairs of bit lines connected to the memory cell array (WANG Figs. 4-5: 510 and ¶ [0014]), each of the column peripheral units comprising:
an arithmetic logic unit performing an arithmetic operation with a full adder Boolean equation based on the bitwise data (WANG Figs, 4-5, 10, 12a-c and at least ¶¶ [0005], [0013], [0021]-[0022]).
WANG is silent regarding:
a sense amplifying and writing unit sensing and amplifying bitwise data through one pair of bit lines among the pairs of bit lines; and
performing a write back operation on operation data obtained by the arithmetic operation via the sense amplifying and writing unit.
YUDANOV discloses:
a sense amplifying and writing unit sensing and amplifying bitwise data through one pair of bit lines among the pairs of bit lines (YUDANOV Fig. 8A and at least ¶¶ [0143] and [0227]); and
performing a write back operation on operation data obtained by the arithmetic operation via the sense amplifying and writing unit (YUDANOV Fig. 8A and at least ¶¶ [0143] and [0227]).
WANG and YUDANOV disclose in-memory computing systems and methods. YUDANOV in particular discloses computed data routing details including peripheral circuitry. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of YUDANOV to the memory storage devices taught by WANG for the purpose of providing a comprehensive device for in-memory computing (see e.g., YUDANOV Abstract and ¶¶ [0003]-[0004]).

Re: Claim 2, WANG and YUDANOV discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the operation data comprise one of logic data comprising NAND, AND, NOR, OR, XNOR, XOR, NOT, and Shift operation values and integer data comprising ADD, ADD-Shift, SUB, and MULT operation values (YUDANOV Fig. 12a-c at least show AND, OR and XOR logic devices).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
MEHENDALE (US 20220108203 A1) discloses a memory device, a static random access memory (SRAM) circuit includes an array of SRAM cells arranged in rows and columns and configured to store data. The SRAM array is configured to: store a first set of information for a machine learning (ML) process in a lookup table in the SRAM array; and consecutively access, from the lookup table, information from a selected set of the SRAM cells along a row of the SRAM cells. A memory controller circuit is configured to select the set of the SRAM cells based on a second set of information for the ML process.
JAIN (US 20210089272 A1) discloses a ternary processing cell used as a memory cell and capable of in-memory arithmetic is disclosed which includes a first memory cell, adapted to hold a first digital value, a second memory cell, adapted to hold a second digital value, wherein a binary combination of the first digital value and the second digital value establishes a first ternary operand, a ternary input establishing a second ternary operand, and a ternary output, wherein the ternary output represents a multiplication of the first ternary operand and the second ternary operand.

Allowable Subject Matter
Claims 12-20 are allowed. 

Re: Independent Claim 12 (and its dependent claim(s) 13-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a dummy cell array storing multiplicand data stored in the memory cell array;
a BL separator separating the dummy cell array from the memory cell array; and
a shift register circuit controlling a multiplication operation of the column peripheral units based on multiplier data loaded from the memory cell array.

Claim(s) 3-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 3 (and dependent claims 4-11), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a shift flip-flop receiving a first sum value from the lower bit side;
a full adder logic calculating a second carry value and a second sum value based on the first carry value, the first sum value, and the bitwise data sensed by the sense amplifying and writing unit;
a second multiplexer receiving the second sum value and transmitting the second sum value to an upper bit side; and
a third multiplexer receiving at least one of the first carry value, the first sum value, the second sum value, and the bitwise data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov